 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                        Case No.: 3:19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
12   POWAY WEAPONS AND GEAR and                          Hon. M. James Lorenz and
13   PWG RANGE); NORTH COUNTY                            Magistrate Judge Allison H. Goddard
     SHOOTING CENTER, INC.; BEEBE
14   FAMILY ARMS AND MUNITIONS LLC                       DECLARATION OF ALAN
15   (d.b.a. BFAM and BEEBE FAMILY                       GOTTLIEB IN SUPPORT OF
     ARMS AND MUNITIONS); FIREARMS                       PLAINTIFFS’ MOTION FOR
16   POLICY COALITION, INC.; FIREARMS                    PRELIMINARY INJUNCTION
17   POLICY FOUNDATION; CALIFORNIA
     GUN RIGHTS FOUNDATION (formerly,
18   THE CALGUNS FOUNDATION); and                        Complaint Filed: July 1, 2019
19   SECOND AMENDMENT                                    Second Amended Complaint Filed:
     FOUNDATION,                                         November 8, 2019
20

21                                       Plaintiffs, Date: Monday, December 16, 2019
     v.                                              Time: 10:30 a.m.
22
     XAVIER BECERRA, et al.,                         Courtroom: Dept. 5B (5th Floor)
23
                                        Defendants. No oral argument should be heard unless
24                                                   ordered by the Court
25

26

27

28

                   DECLARATION OF ALAN GOTTLIEB IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
 1   I, Alan Gottlieb, declare as follows:
 2
               1.   I have personal knowledge of the facts stated herein and, if called as a
 3

 4
     witness, could and would competently testify to such facts.

 5             2.   I am the founder of the Second Amendment Foundation (SAF). Acting
 6
     in this role within the organization, I am familiar with SAF’s membership, which
 7

 8   includes members that are 18-to-20 years of age (Young Adults). SAF also has

 9   members that are under the age of 18 that will become Young Adults in the future.
10
     Finally, SAF acquires new members in this age group each year.
11

12             3.   The SAF is a non-profit educational foundation incorporated under the

13   laws of Washington with its principal place of business in Bellevue, Washington.
14
     SAF seeks to preserve the effectiveness of the Second Amendment through
15

16   educational and legal action programs.                SAF has over 650,000 members and

17   supporters nationwide, including thousands of members in California. The SAF’s
18
     purpose includes education, research, publishing, and legal action focusing on the
19

20   constitutional right to own and possess firearms under the Second Amendment, and
21   the consequences of gun control.                The Court’s interpretation of the Second
22
     Amendment directly impacts SAF’s organizational interests, as well as SAF’s
23

24   members and supporters in California, who enjoy exercising their Second Amendment
25   rights.
26

27

28
                                                       2
                     DECLARATION OF ALAN GOTTLIEB IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
           4.        Several SAF members are Young Adults that have been adversely and
 2
     directly harmed and injured by Defendants' enforcement of the statutory prohibition
 3

 4
     on the sale or transfer of firearms to Young Adults.

 5          5.    Penal Code section 27510 has denied, and will continue to deny, millions
 6
     of responsible, law-abiding Young Adults their fundamental, individual right to keep
 7

 8
     and bear arms secured under the Second and Fourteenth Amendments of the U.S.

 9   Constitution.     Defendants' actions and omissions have caused SAF to dedicate
10
     resources that would otherwise be available for other purposes to protect the rights
11

12
     and property of its members, supporters, and the general public, including by and

13   through this litigation.
14
           I declare under penalty of perjury that the foregoing 1s true and correct.
15
16   Executed within the United States on September             b, 2019.
17

18

19                                                         Alan Gottlieb
20

21

22

23

24

25

26
27

28

                      DECLARATION OF ALAN GOTTLIEB IN SUPPORT OF PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
